November 12, First Midwest Bancorp, Inc. Sandler O’Neill 2009 East Coast Financial Services Investment Conference 2 Forward Looking Statements This presentation may contain, and during this presentation our management maymake statements that may constitute “forward-looking statements” within themeaning of the safe harbor provisions of the Private Securities Litigation Reform Actof 1995. Forward-looking statements are not historical facts but instead representonly our beliefs regarding future events, many of which, by their nature, areinherently uncertain and outside our control.Forward-looking statements include,among other things, statements regarding our financial performance, businessprospects, future growth and operating strategies, objectives and results.Actualresults, performance or developments could differ materially from those expressedor implied by these forward-looking statements. Important factors that could causeactual results to differ from those in the forward-looking statements include, amongothers, those discussed in our Annual Report on Form 10-K and other reports filedwith the Securities and Exchange Commission, copies of which will be madeavailable upon request.With the exception of fiscal year end information previouslyincluded in our Annual Report on Form 10-K, the information contained herein isunaudited.Except as required by law, we undertake no duty to update the contentsof this presentation after the date of this presentation. 3 First Midwest Presentation Index Who We Are Credit Quality Capital Position Core Profitability Why First Midwest 4 Who We Are A Premier Community Bank A Premier Bank Premier Bank ForCommercial Premier Bank For Retail $7.7 billion assets $5.8 billion deposits -67% coretransactional -90% SuburbanChicago $5.3 billion loans $3.9 billiontrust/investment aum Seven business lines 25,000 commercial 1,600 trustrelationships 200 relationshipmanagers Tenured sales forceand market presence 225,000 retailrelationships 1,000 bankers 94 offices 11th largestdistribution networkin MSA 13th in Chicago MSAMarket Share Source:Commercial and retail relationships obtained from Harte Hanks Marketing Customer Information System as of 3/31/09 90% Suburban Chicago First DuPage filling in footprint 7 Credit
